324 S.W.2d 865 (1959)
M. L. RUMAGE, Appellant,
v.
STATE of Texas, Appellee.
No. 30846.
Court of Criminal Appeals of Texas.
June 10, 1959.
No attorney on appeal for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
DICE, Commissioner.
Upon a plea of guilty before the court without a jury, appellant was convicted of the offense of burglary and his punishment assessed at confinement in the penitentiary for 10 years.
No statement of facts accompanies the record.
The record presents two formal bills of exception by which appellant complains *866 of the fact that he had not been served with a copy of the indictment at the time of trial and to the court's action in refusing to permit him to withdraw his plea of guilty and change the plea to one of not guilty.
The questions presented are the same as those urged and this day overruled in Milligan v. State of Texas, Tex.Cr.App., 324 S.W.2d 864.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the Court.